Citation Nr: 9908972	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a 10 percent evaluation for patellofemoral 
syndrome of the right knee from April 2, 1995 to January 5, 
1997.

2.  Entitlement to a 10 percent evaluation for patellofemoral 
syndrome of the left knee from April 2, 1995 to January 5, 
1997.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to April 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board recognizes that the RO certified entitlement to 
increased evaluations for patellofemoral syndrome of the 
right and left knees as issues for appeal.  However, the 
April 1997 Notice of Disagreement and July 1997 VA Form 9 
referred to the May 1996 rating decision of the RO which had 
granted service connection for patellofemoral syndrome of 
each knee but had assigned a noncompensable evaluation.  As 
such, the Board finds that the only issues on appeal are 
those set forth on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral patellofemoral syndrome was 
characteristic of slight impairment of the knees from April 
2, 1995 to January 5, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
patellofemoral syndrome of the right knee from April 2, 1995 
to January 5, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).

2. The criteria for an evaluation of 10 percent for 
patellofemoral syndrome of the left knee from April 2, 1995 
to January 5, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the RO granted service connection for 
patellofemoral syndrome of both knees in a May 1996 rating 
decision.  The RO assigned a noncompensable evaluation for 
each knee effective from April 2, 1995.  By rating decision 
dated March 1997, the RO awarded a temporary 100 percent 
evaluation for the veteran's knees from January 6, 1997 to 
February 28, 1997, and a 10 percent evaluation for each knee 
thereafter.  In April 1997, the veteran filed a Notice of 
Disagreement to the May 1996 rating decision, stating that he 
disagreed with the evaluation of less than 10 percent for the 
time period between April 1995 and January 1997.  In July 
1997, the veteran perfected his appeal with a VA Form 9.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The veteran's claim is an 
original claim placed in appellate status by a Notice of 
Disagreement taking exception with the original rating award 
of May 1996.  Accordingly, his claim must be deemed well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and VA has a duty to assist the veteran in the 
development of facts pertinent to that claim.  See Fenderson 
v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. Jan. 20, 
1999).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities  (rating schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (1998).  All 
reasonable doubt will be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (1998).

Service medical records show that the veteran began to 
complain of bilateral knee pain in August 1993.  He reported 
that the pain had been present for two years.  Upon 
examination, findings included no tenderness, effusion, 
laxity, or anterior and posterior drawer.  The veteran had 
full range of motion of the knees but with some crepitus on 
movement.  A physical therapy consultation that same month 
found some tenderness and crepitus, no anterior drawer, a 
negative McMurrays, and a range of motion to 135 degrees.  In 
October 1993, the veteran reported that he had been treated 
with physical therapy and medication but that his knees had 
not improved.  Physical examination discovered no effusion, 
laxity, or crepitus.  The x-ray reports showed no significant 
bony, articular, or soft tissue abnormality.  The veteran was 
diagnosed with patellofemoral syndrome.  In December 1993, 
the veteran continued to complain of swelling and burning in 
both knees and of having difficulty walking stairs.  A 
physical therapy consultation performed that month found 
normal gait, no tenderness on palpation, some pain on motion, 
slight valgus stress on the left, and a negative anterior 
drawer.

During an April 1994 outpatient visit, it was noted that the 
veteran was treated for his knees from August to November 
1993 with poor results and that he was currently not 
receiving treatment.  In May 1994, the veteran was seen for 
exacerbation of left knee pain.  The veteran was described as 
having an antalgic gait, and edema or echymosis of the knee.  
No laxity was found and McMurray and Lachman testing were 
negative.  The veteran was prescribed medicine and exercises.

Private medical records from September 1995 indicate that the 
veteran presented with bilateral knee pain, described as 
intermittent swelling and sharp pains, with constant aching.  
However, he stated that his knees did not keep him from 
performing any activities.  Upon examination, the veteran had 
normal patellofemoral joint tracking with mild crepitus, mild 
apprehension on the patellofemoral joint grind, no effusion, 
full range of motion, normal ligamentous stability, normal 
Lachman's test, normal posterior drawer, and normal varus and 
valgus stability.  No palpable joint line tenderness medially 
or laterally was found and McMurray's test was tolerated 
well.  The x-ray showed slight narrowing of the lateral 
compartment of the patellofemoral joint.  The physician's 
impression was patellofemoral joint syndrome with palpable 
chondrosis of the patellofemoral joint.

The veteran was afforded a VA examination in February 1996.  
He provided a history of slipping several times on the flight 
line in service and developing bilateral patella syndrome.  
The veteran complained that his knees ached and reported that 
he took Motrin three times a day.  Objective findings 
included much crepitance but very little fusion.  The veteran 
could squat, walk on his toes, and do a full knee bend.  
Range of motion was measured to 132 degrees for the right 
knee and 140 degrees for the left knee.  The x-ray reports of 
the knees revealed no bone or joint abnormality, no evidence 
of acute or recent fracture or dislocation, no unusual soft 
tissue calcifications, and the articular cortices were smooth 
and regular.

The veteran returned in November 1996 for another private 
consultation.  Changes from the previous examination included 
patellofemoral joint crepitus, both audible and palpable, on 
active extension, decreased patellar mobility with decreased 
patellar tilt with lateral leaning of the patellas, mild 
effusion of both knees, and discomfort on the patellofemoral 
joint grind.  The physician's impression was excessive 
lateral pressure syndrome with patellofemoral joint 
chondrosis, left greater than right.  Thereafter, it was 
recommended that the veteran receive surgery on both knees.  
The final diagnosis before surgery was bilateral 
patellofemoral joint syndrome with excessive lateral pressure 
syndrome and chondral fractures of the patellae, right and 
left, central ridge and lateral facets.  In January 1997, the 
veteran underwent surgery described as right knee 
chondroplasty of the patella followed by arthroscopic lateral 
retinacular release and left knee arthroscopic chondroplasty 
followed by arthroscopic lateral retinacular release. 

At a VA examination in April 1997, the veteran reported that 
he still had aching and grinding following the knee 
surgeries.  The examiner observed a slight limp to the left 
but noted no edema, instability, or deformities. The 
veteran's knees demonstrated a full range of motion.  There 
was joint line tenderness medially and laterally on the left 
knee.  The patellars had no tracking abnormalities or 
tenderness on palpation or movement.  The x-rays were 
negative, with no significant changes when compared to 
previous films.

The veteran's patellofemoral syndrome of both knees has been 
evaluated by the RO pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (1998).  Under this Diagnostic Code, limitation of 
flexion of the leg to 60 degrees is rated as noncompensable, 
limitation to 45 degrees is rated at 10 percent, and 
limitation to 30 degrees is rated at 20 percent.  The rating 
schedule contemplates normal flexion of the knee to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (1998).  When a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion or upon degenerative or traumatic 
arthritis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered.  A separate rating need not 
be made for pain but the impact of pain must be considered in 
making a rating decision.  See VAOPGCPREC 9-98, Fed. Reg. 63 
(1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  The 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

Impairment of the knee may also be evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  Under this 
Diagnostic Code, slight impairment of the knee is rated at 10 
percent, moderate impairment at 20 percent, and severe 
impairment at 30 percent.  It appears that the RO considered 
this Diagnostic Code in its July 1997 Statement of the Case, 
and the Board now finds that the veteran's bilateral knee 
disability is more accurately evaluated under this Diagnostic 
Code.

Following a review of the medical evidence, the Board is of 
the opinion that the veteran is entitled to a 10 percent 
evaluation for patellofemoral syndrome of the right knee and 
a 10 percent evaluation for patellofemoral syndrome of the 
left knee from April 2, 1995 to January 5, 1997.  The Board 
finds that the veteran's bilateral patellofemoral syndrome, 
which was first diagnosed in service, has not resulted in 
substantial limitation of motion.  However, the disability 
has caused chronic pain and has produced other symptomatology 
consistent with a finding of slight impairment.

The veteran began to complain of bilateral knee pain during 
active service and has consistently reported such pain to all 
health care professionals of record.  The Board finds these 
statements to be credible.  Moreover, objective medical 
findings during active service included pain, tenderness, and 
crepitus.  The VA examination of February 1996 also noted 
much crepitus.  In particular, the private medical records of 
September 1995 and November 1996 provide a comprehensive 
description of the veteran's disability.  These findings 
included crepitus, decreased mobility, mild effusion, and 
discomfort.  Therefore, the evidence of record does not 
clearly show that the veteran's bilateral patellofemoral 
syndrome was less severe between April 2, 1995 to January 5, 
1997 than at present.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, a 10 percent evaluation for 
each knee from April 2, 1995 to January 5, 1997 is warranted.  

However, the record does not demonstrate that the veteran 
would be entitled to an evaluation in excess of 10 percent 
during that time frame.  Medical records have not shown any 
limitation of extension of either knee, nor is flexion of 
either knee limited to 30 degrees.  As such a higher 
evaluation is not warranted under Diagnostic Codes 5260 or 
5261.  In addition, the evidence does not reflect findings of 
moderate recurrent subluxation or lateral instability so as 
to warrant a 20 percent evaluation under Diagnostic Code 
5257.  Indeed, the Board notes that in the veteran's Notice 
of Disagreement he only asserted that he did not agree with 
the evaluations of less than 10 percent for his knees and 
expressed no disagreement with the 10 percent evaluation 
assigned effective following his hospital discharge.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
knee disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for patellofemoral syndrome 
of the right knee from April 2, 1995 to January 5, 1997 is 
granted.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for patellofemoral syndrome 
of the left knee from April 2, 1995 to January 5, 1997 is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


